DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 20 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on April 19, 2022 have been entered.
Regarding the priority of the foreign priority documents, Applicant has submitted English language translation of both foreign documents: CN201710523405.7 and CN201810651779.1. Thus, the claims are examined with an effective filing date of June 30, 2017 (the filing date of the earliest foreign document CN201710523405.7).
The rejection under 35 U.S.C. §112(b) of the instant claims 7 and 19 – 20 as being indefinite is withdrawn in view of Applicant’s amendments to delete the narrower limitations encompassed by the terms “preferably” in the instant claim 7.
The rejection under 35 U.S.C. §112(b) of the instant claims 9 – 10 as being indefinite is withdrawn in view of Applicant’s amendments to delete the narrower limitations encompassed by the term “such as” in the instant claims.
Regarding the rejection under 35 U.S.C. §102(a)(2) of the instant claims 6 – 10 and 19 – 20 as being anticipated by U.S. Patent 11202796 B2, Applicant has successfully submitted English language translation of both foreign documents: CN201710523405.7 and CN201810651779.1. Thus, the claims are examined with an effective filing date of June 30, 2017 and U.S. Patent 11202796 B2 is no longer eligible as prior art. Therefore, the rejection is withdrawn.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 6 – 8, 10 and 19 – 20 as being anticipated by U.S. Publication 20110286956 A1 is withdrawn in view of Applicant’s amendment to recite the limitation “-X1-R-X2- is not -CH2CH2O-” in the instant claim 6.
Terminal Disclaimer
The terminal disclaimer filed on April 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/133,248 (U.S. Patent Publication 20190016856 A1) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Expanded Search: Applicant’s amendments necessitate new grounds of search. Search has been expanded to the full scope of the instant claims 6 – 10 and 19 – 20. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Election/Restriction
Claims 6 – 10 and 19 – 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 11, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1 – 5 and 12 – 18, directed to the inventions of Groups I and IV require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on January 28, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been performed for the full scope of the instant claim 11. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Ayhan Mertogul, on July 15, 2022.
	The amendments are as follows:
	Claim 11:
Page 11, line 16: The phrase “PG is a hydroxyl protecting group” should read as
	“PG is a hydroxyl protecting group,
	A is a core structure, and is a polyol group selected from the group consisting of: residues of pentaerythritol, oligo-pentaerythritol, glycerol and oligoglycerol, and glyceryl ether groups thereof,
	X1 is a linking group selected from any one or a combination of two or more of the group consisting of: -(CH2)i-, -(CH2)iO-, -(CH2)iNHCO-, -(CH2)iCONH-, -(CH2)iOCO-, and -(CH2)iCOO-, and i is an integer from 1 to 10,
	Y is a terminal group selected from any one of the group consisting of: hydrogen, hydroxyl, carboxyl, ester group, ketone group, amino, mercapto group, maleimide group, alkynyl, and azido, and
	n is an integer from 3 to 24”.

Page 11, line 10: The phrase “… compound A1n according to claim 1 with …” should read as “… compound A1n
	CANCEL claims 1 – 5 and 12 – 18.

Conclusion
Claims 6 – 11 and 19 – 20 are allowed.
Claims 1 – 5 and 12 – 18 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626